DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in reply to the March 8, 2022 Amendment under 37 CFR 1.111.  After entry of the Amendment, claims 1, 7, 11-18, and 20 are amended, claim 19 is cancelled, and new claim 21 is added. Claims 1-18, and 20-21 remained pending; and also, in reply to the May 3, 2022 Interview conducted with John Kind, Reg. No. 70,670.
May 3 Interview
A brief discussion took place concern the claimed invention, and the March 8, Amendment.  The Examiner suggested making a verbal election to claims 1-18, and 20 by cancelling new claim 21. Mr. Kind graciously agreed, giving the Examiner authorization to cancel claim 21 by the below Examiner’s Amendment.
Response to Amendment
	The amendment to claims 11-18, and the cancellation of claim 19 obviate the rejection of claims 11-19 under 35 USC 101; therefore, the rejection is withdrawn.
	The amendment to claims 1-10, and 20, has been considered; but the rejection is maintained, as further discussed below.
	In view of the Interview, the new claim 21 is cancelled.
	After the Interview, and for the purpose of this Action, claims 1-18, and 20 remain pending for consideration.
Examiner’s Amendment
	In all versions of the claimed invention:
	Please cancel claim 21 in its entirety.

Response to Arguments
	In response to the 35 USC 102(a)(1) rejection over U.S. Patent Application Publication No. 2015/0229532 A1 to Somaiya et al. (hereinafter Somaiya):
	Applicants submit that, claim 1, for example, as amended, to clarify the distinction over Somaiya, recites, “generating the radial map based on the retrieved data values, the radial map comprising a plurality of geometric shapes corresponding to data values arranged in a plurality of radial columns thus defining a plurality of radial rows, each radial column representing a parameter of the plurality of parameters and each radial row representing an entity of the plurality of entities, wherein each entity group is visually distinguished from one or more adjacent entity groups in the radial map and a geometric shape corresponding to the outlier value is visually distinguished from other ones of the geometric shapes” (Remarks, pg. 10, March 8, Amendment). 
	The Examiner respectfully disagrees.
	Somaiya discloses a clear representation of, for example, virtual machine indicator elements that represent virtual machines within each slice (see, for example, Abstract).  
 	The Summary also supports the disclosure of, “The graphical user interface, which assists in graphical representation of log data entries in a virtual machine network, includes a circular element that is divided into slices and virtual machine indicator elements that represent virtual machines within each slice. The slices represent various groupings of the virtual machines within the virtual machine network.” Para. 0004.
	Concerning independent claim 1, the inclusion of “representation”, for example, a one-to-one identification does not distinguish the claimed invention over, for example, Somaiya.
	Similarly, the claimed language found in independent claim 11, and independent claim 20, is found to not distinguish the claimed invention over, for example, Somaiya. 
	All of the dependent claims have similar assertions made thereto, not just because they depend from a rejected base claim, but also for the fact that they fail to correct the basis for the assertions that Somaiya, disclose, teach or suggest, the claimed invention as amended.
	Applicant indicates that they are not clear how the Examiner is interpreting “entity”.  
	For the purpose of the current claimed invention, the Entity term is construed to be a virtual machine, or even a discrete element or collection elements from one or more of the virtual machine or machines.
	The previous rejection of the claimed invention over the prior art is maintained, and further strengthen in view of the above.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0229532 A1 to Somaiya et al. (hereinafter Somaiya).
	With regard to claim 1, Somaiya discloses:
1.  	A computer-implemented method comprising: 
receiving a request for a radial map for a plurality of entities, the plurality of entities organized into a plurality of entity groups (see, detailed description, cluster management server may be configured to monitor the current configurations of the host computers and the VMs running on the host computers, for example, virtual machines (VMs), in the respective cluster. The monitored configurations may include the hardware configuration of each of the host computers, such as CPU type and memory size, and/or software configurations of each of the host computers, such as operating system (OS) type and installed applications or software programs, para. 0024, a graphical user interface for representing information related to a VM network includes a circular element that is divided into slices that represent groupings of VMs and virtual machine indicator elements that are located within each slice to represent VMs that are in the corresponding groupings, para. 0035, and Fig. 3, and detailed description, including, Each slice 304 in the radial map of FIG. 3 includes an inner portion 316 and an outer portion 318 that are used to graphically represent some characteristic, parameter, or aspect of the host. In the embodiment of Fig. 3, the outer portion of a slice is used to house the VM indicator elements 306 (which correspond to the VMs running on the host) and the inner portion of the slices is used to graphically represent the overall state of the host, para. 0038); 
retrieving, from one or more databases, data values for a plurality of parameters associated with each of the plurality of entities (see, Fig. 3, and detailed description, including, Each slice 304 in the radial map of Fig. 3 includes an inner portion 316 and an outer portion 318 that are used to graphically represent some characteristic, parameter, or aspect of the host. In the embodiment of Fig. 3, the outer portion of a slice is used to house the VM indicator elements 306 (which correspond to the VMs running on the host) and the inner portion of the slices is used to graphically represent the overall state of the host, para. 0038); 
identifying an outlier value of the data values based on one or more criteria relative to other data values (see, Fig. 1, and detailed description, including, Server will generate a log data entry to a log file upon receiving the first communication from the new VM. As is known in the field, log data entries can be reviewed to determine if the VM network is experiencing a problem and to determine the root cause of the problem, where the problem and its data are construed to be an outlier value, para. 0032); 
generating the radial map based on the retrieved data values, the radial map comprising a plurality of geometric shapes corresponding to data values arranged in a plurality of radial columns thus defining a plurality of radial rows, each radial column corresponding to a parameter of the plurality of parameters and each radial row corresponding to an entity of the plurality of entities, wherein each entity group is visually distinguished from one or more adjacent entity groups in the radial map and a geometric shape corresponding to the outlier value is visually distinguished from other ones of the geometric shapes (see, Fig. 3, and detailed description, including, an example of a graphical user interface 300 that displays information related to a VM network in accordance with an embodiment of the invention. As shown in Fig. 3, the graphic user interface has a circular element 302 divided into slices 304 that correspond to hosts in the VM network and each slice includes virtual machine indicator elements 306 that correspond to VMs running on the corresponding host. As shown, the graphic user interface forms a "radial map" of a virtual machine network, para. 0037); and 
providing the radial map for display on a visual interface (see, as above, and the graphic user interface forms a "radial map" of a virtual machine network, para. 0037). 
With regard to claim 2, Somaiya discloses:2. 	The method of claim 1, further comprising: 
receiving a first indication of a first user interaction with a portion of the radial map (see, Fig. 5, and detailed description, including, if a cluster is selected, the title field contains the identifier for the selected cluster and the information field includes several fields indicating information about the selected cluster, such as the number of unique hosts and VMs that wrote to a log file in the defined scope, the number of errors recorded by the log data entries for the hosts and VMs, and the percent of log data entries recording errors, para. 0047); 
responsive to receiving the first indication, adjusting the radial map to highlight the portion of the radial map (see, Fig. 5, and detailed description, including, Once the scope of log data entries to be graphically represented has been set by selecting the types of logs, selecting the sources of the logs, and selecting the time frame over which the log data entries were written, the circular element 302, the events window 512, and the summary window 510 populate with information related to the VMs and hosts for which log data entries are received (the circular element presents a combined “slice” to highlight and present the representative portion of the radial map, para. 0046); and 
providing the adjusted radial map for display on the visual interface (see, as above, the circular element 302, the events window 512, and the summary window 510 populate with information related to the VMs and hosts for which log data entries are received, para. 0046). 
With regard to claim 3, Somaiya discloses:3. 	The method of claim 2, further comprising: 
receiving a second indication of a second user interaction with the highlighted portion of the adjusted radial map (see, Fig. 5, and detailed description, including, along with view tabs 502, function tabs 504, a filter window 506, a source-selection window 508, a summary window 510, an events window 512, a pop-up menu 514, and a clipboard window 516.  The various tabs and windows as well as the menu shown in Fig. 5 together with the radial map form a "radial map view" 500, para. 0044); and 
responsive to receiving the second indication, adjusting the visual interface to display additional data associated with the highlighted portion of the adjusted radial map (see, Fig. 5, and detailed description, including, In addition to the view tab, the display of information can be further controlled by the function tabs, which include an explore tab 526, a search tab 528, and a compare tab 530. The explore tab allows, for example, a user that is aware of a problem, such as a performance issue or system failure, to review log files in order to find the root cause of the problem, para. 0044). 
With regard to claim 4, Somaiya discloses:4. 	The method of claim 2, further comprising: 
responsive to receiving the first indication, generating one or more additional geometric shapes representing parameter measures associated with the highlighted portion of the radial map (see, detailed description, including, the graphic user interface 300 also provides for graphical representation of only a single cluster in the VM network by, for example, clicking within the circular element 302 or selecting the desired cluster from a dropdown menu to narrow the scope of log data entries to those related to the selected cluster, para. 0042); 
adjusting the radial map by replacing a first geometric shape in the highlighted portion of the radial map with the one or more additional geometric shapes (see, Fig. 3-5, and detailed description, including, circular element 302 is divided into slices 304 that correspond to hosts in the selected cluster and virtual machine indicator elements 306 in the slices represent VMs running on the corresponding host.  Each slice in Fig. 4 has an inner portion and an outer portion similar to the slices shown in Fig. 3, para. 0042); and 	
providing the adjusted radial map for display on the visual interface (see, Fig. 5, and detailed description, including, The view tabs include a summary tab 518, a monitor tab 520, a manage tab 522, and a related items tab 524 and can be used to select different views of information relating to the log files, para. 0044). 
With regard to claim 5, Somaiya discloses:5. 	The method of claim 4, wherein each of the one or more additional geometric shapes represents a parameter measure taken upon occurrence of a specified event or at a specified time (see, Fig. 5, and items for further user-selection, an events window 512, and a time-frame window 308, para. 0044, and para. 0041). 
With regard to claim 6, Somaiya discloses:6. 	The method of claim 4, wherein visual characteristics of the first geometric shape are based on an average outlier value for the parameter over one or more measured intervals (see, Fig. 5, and detailed description, including, a user that is aware of a problem, such as a performance issue or system failure, to review log files in order to find the root cause of the problem. The search tab allows, for example, a user that is both aware of a problem and knows what to look for, to look deeper into specific parts of the log file in order to find the root cause of the problem. The compare tab allows, for example, a user that has found all the information relating to a problem, to compare an object functioning normally with one that is not functioning normally to identify differences or to compare several objects experiencing similar problems for trends, para. 0044). 
With regard to claim 7, Somaiya discloses:7. 	The method of claim 1, further comprising: 
determining that a correlation exists between data values associated with two or more parameters measured for the plurality of entities (see, Fig. 5, generally, and detailed description, including, when the monitor tab 520 and the explore tab 526 are selected, a view similar to that shown in FIG. 5 is displayed, para. 0045); 
generating an additional radial map comprising a radial column representing a parameter of the two or more correlated parameters (see, Fig. 5, and detailed description, including, The view initially displays the filter window 506, the source-selection window 508, the summary window 510, the events window 512, and the clipboard window 516, para. 0045); and 
visually distinguishing a geometric shape corresponding to a value arranged in the radial column from other geometric shapes of the additional radial map (see, Fig. 5, and detailed description, including, the filter window is populated with various types of logs generated by VMs and hosts within the VM network and the scope of log data entries that are graphically represented in the other elements of the radial view map depends on which logs are selected, para. 0045). 
With regard to claim 8, Somaiya discloses:8. 	The method of claim 7, further comprising: 
receiving an indication of a user interaction with a portion of the radial map (see, Fig. 5, and detailed description, including, the filter window is populated with various types of logs generated by VMs and hosts within the VM network and the scope of log data entries that are graphically represented in the other elements of the radial view map depends on which logs are selected, para. 0045); 	
responsive to receiving the indication: 
 	adjusting the radial map to highlight the portion of the radial map (see, detailed description, including, the circular element 302 or selecting the desired cluster from a dropdown menu to narrow the scope of log data entries to those related to the selected cluster, para. 0042); 
	determining a portion of the additional radial map correlated with the portion of the radial map (see, detailed description, including, clicking within the circular element 302, para. 0042); 
adjusting the additional radial map to highlight the correlated portion of the additional radial map (see, Fig. 4, and detailed description, including, an embodiment of the graphic user interface in which the scope of the log data entries displayed has been narrowed to log data entries related to a single cluster. As shown in Fig. 4, circular element 302 is divided into slices 304 that correspond to hosts in the selected cluster and virtual machine indicator elements 306 in the slices represent VMs running on the corresponding host, para. 0042); and 
providing the adjusted radial maps for display on the visual interface (see, as shown in Fig. 4, circular element 302 is divided into slices 304 that correspond to hosts in the selected cluster and virtual machine indicator elements 306 in the slices represent VMs running on the corresponding host, para. 0042). 
With regard to claim 9, Somaiya discloses:9. 	The method of claim 1, wherein identifying the outlier value of the data values based on the one or more criteria relative to other data values comprises: 
comparing, based on a criterion of a threshold deviation, the outlier value for a parameter and a value of the parameter derived from a control group (see, Background, and detailed description, including, a problem arises in the VM network, a system administrator can review entries in the log files to determine the root cause of the problem. For example, if VMs are found to be inaccessible, then a system administrator might review the log files and determine that the corresponding host is nonresponsive, para. 0002); and 
determining that the outlier value for the parameter deviates by more than the threshold deviation from the value of the parameter derived from the control group (see, Fig. 1, and detailed description, including, if a new VM is added to host H-1, host H-1 will write a log data entry to its corresponding log file recording the event or the Cloud Management Server will generate a log data entry to a log file upon receiving the first communication from the new VM. As is known in the field, log data entries can be reviewed to determine if the VM network is experiencing a problem and to determine the root cause of the problem, para. 0032). 
With regard to claim 10, Somaiya discloses:10. 	The method of claim 1, wherein each entity group is visually distinguishable from the one or more adjacent entity groups in the radial map based on a respective color, pattern, or line bordering between adjacent entity groups (see, Fig. 3, and detailed description, including, the graphic user interface has a circular element 302 divided into slices 304 that correspond to hosts in the VM network and each slice includes virtual machine indicator elements 306 that correspond to VMs running on the corresponding host. As shown, the graphic user interface forms a "radial map" of a virtual machine network, para. 0037). 
 	With regard to claim 11, claim 11 (a system claim) (with the addition of a memory, and a processor, virtualized hardware configurations for each of the VMs, such as virtual CPU type and virtual memory size, see, para.0024) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 12, claim 12 (a system claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 13, claim 13 (a system claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above. 
 	With regard to claim 14, claim 14 (a system claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 15, claim 15 (a system claim) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 16, claim 16 (a system claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 17, claim 17 (a system claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.
	With regard to claim 18, claim 18 (a system claim) recites substantially similar limitations to claim 8 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 20, claim 20 (a non-transitory computer-readable storage medium storing computer-executable instructions claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of a processor, Fig. 2, and items 224, and a memory, 222, system memory) and is therefore rejected using the same art and rationale set forth above.
 	A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes the following.
US 8370742 B2 to Hieronymus; Peter et al. that discusses - A display device for displaying operating parameters of an agricultural machine which includes a working unit has a display unit designed such that it may display several subsections, to each of which an operating parameter is assigned, in a first operating state of the working unit, a closed main region having a central geometric focal point may be displayed, and a first subsection is limited on the side by a second subsection, in a second operating state of the working unit, the mean distance between one side of the first subsection and the central geometric focal point is changed, and an agricultural machine includes the working unit, a driver's cab, and the display device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        5-3-2022